Citation Nr: 0603854	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to higher initial evaluations for mechanical low 
back strain evaluated as 20 percent disabling from May 22, 
1997 to September 25, 2002; and as 40 percent disabling 
thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1976 to April 
1977 and from June 1981 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination, 
which granted service connection for mechanical low back 
strain and assigned a 10 percent disability evaluation, 
effective May 22, 1997.  Thereafter, the veteran perfected 
the appeal of the assigned evaluation.  

In a February 2001 rating determination, the RO increased the 
veteran's disability evaluation to 20 percent effective May 
22, 1997, the date of the veteran's initial application for 
compensation.  

In a July 2005 rating determination, the RO increased the 
evaluation to 40 percent, effective September 26, 2003.  The 
veteran has expressed his desire to continue on with the 
appeal.  


FINDINGS OF FACT

1.  Prior to June 22, 2001, the veteran's mechanical low back 
strain was manifested by limitation of forward flexion to 85 
degrees, and complaints of pain without intervertebral disc 
disease, listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

2.  Beginning June 22, 2001, the veteran's mechanical low 
back strain has been manifested by severe limitation of 
motion without neurologic impairment, or periods of physician 
prescribed bed rest.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for mechanical low back strain prior to June 22, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002).

2.  The criteria for a 40 percent evaluation for mechanical 
low back strain have been met since June 22, 2001.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45. 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

Discussions in the October 1997, February 2001, and July 2005 
rating determinations, the April 1998 statement of the case, 
the June 1998, February 2001, and July 2005 supplemental 
statements of the case, and the March 2004 VCAA letter, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement of the case, the supplemental 
statements of the case, and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  All 
notices required by VCAA and implementing regulations were 
furnished to the veteran.

Some of this notice was provided after the initial denial.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Court has subsequently held that a claimant would 
generally not be prejudiced by delayed notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here there is no 
evidence or contention that the veteran was prejudiced by the 
delayed notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA and 
implementing regulations.  All pertinent service medical, VA, 
and private treatment records have been obtained.  The 
veteran was also afforded several VA examinations.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Low Back Strain

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

A 20 percent disability evaluation was also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 20 percent disability evaluation was also assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2005) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

At the time of a September 1997 VA examination, the veteran 
indicated that his back pain was present 24 hours per day.  
He occasionally developed knife-like pain in the back and 
neck which made him debilitated and severely restricted his 
level of functional abilities.  The veteran also described 
problems with sleeping.  He stated that he had recently had 
an episode of exacerbation of his joint pains and was started 
on Ultram.  

Physical examination revealed forward flexion to 85 degrees, 
extension to 5 degrees, lateral flexion to 40 degrees, 
bilaterally, and lateral rotation to 40 degrees on the right 
and 50 degrees on the left.  The veteran complained of 
increased pain while being tested for range of motion at 
every occasion.  Straight leg raise test was negative, 
bilaterally.  Dorsiflexion of the foot on straight leg raise 
did not cause any worsening of the back symptoms.  Fabere's 
test cause increased symptoms in the back on both sides.  The 
veteran had tender spots over the upper edge of the 
sacroiliac joint, bilaterally.  X-rays of the lumbar spine 
revealed slight osteophyte formation at L4-5.  The examiner 
noted that the veteran could possibly have decreased range of 
motion but this could not be quantified further without 
examining him at that time. 

A March 1998 CT scan of the lumbar spine revealed a disc 
bulge asymmetric to the left with probable foraminal for 
lateral protrusion at L3-4; a diffuse disc bulge at L4-5; a 
disc bulge central and asymmetric to the left at L5-S1; and 
slight sclerosis of the S1 joints with no definite evidence 
of ankylosing spondylitis.  

At the time of an August 1998 visit, the veteran was noted to 
have minimal spasm in the lumbar area and a decrease in 
chronic back pain.  

In a September 1998 outpatient treatment record, the veteran 
was noted to have chronic low back pain with no neurological 
deficit.  

In February 2000, the Board remanded this matter for further 
development, to include a VA examination.  

The veteran was afforded the requested VA examination in 
August 2000.  At the time of the examination, the veteran 
reported having constant back pain and indicated that he had 
gone to his physician many times.  He described the pain as a 
stabbing lower back pain.  The veteran noted taking Flexeril 
and Motrin for the pain and he complained that he could not 
bend down and touch his feet.  He could also not bend his 
knees to his chest without eliciting a sharp pain.  The 
veteran indicated that he had had to take several days off 
from his position as a mechanic.  He reported having had 
increased back pain for the past 24 hours.  

Physical examination revealed flexion to 85 degrees and 
extension past 15 degrees.  Lateral flexion was to 35 
degrees, bilaterally, and rotation was to 45 degrees.  The 
veteran complained of pain during rotation and flexion.  
There was tenderness at the T10 and L3 levels, especially on 
the right area beside the lumbar spine.  The veteran also 
reported having pain when rotating.  There was no observable 
abnormality or deformity.  Musculature of the back was good.  
It was the examiner's impression that the veteran had mild 
degenerative changes at L4-5.  

At the time of a June 22, 2001, outpatient visit, the veteran 
indicated that two weeks earlier he had the acute onset of 
what he described as a spasm in the low back.  Physical 
examination revealed that the veteran was quite tender over 
the left sacroiliac joint and ligamentous structures.  There 
were abnormal hip and trunk flexion tests on the left side.  
Neurological examination revealed no alteration of strength, 
sensation, or deep tendon reflexes.  It was the examiner's 
impression that the veteran had left sacroiliac dysfunction 
syndrome.  

At the time of a July 2001 visit, the veteran was noted to 
have significant paraspinal spasm bilaterally and this 
appeared to be in compensation for weakness of the abdominal 
and oblique muscles.  Although flexion range was good, the 
veteran's ability to move up to a standing position was poor 
due to significant muscular imbalances.  He was getting more 
strength throughout the hip girdle but the deep pelvic 
muscles remained weak.  At the time of an August 2001 visit, 
the veteran was noted to have evidence of significant 
thoracolumbar paraspinal spasms.  PA mobilizations through 
the spasm could not be performed.  Active trigger points were 
noted on the erector spinae groups, bilaterally.  

At the time of a September 2001 visit, the veteran had 
obvious and marked spasm of the thoracolumbar extensors, 
which did not release while in the prone position.  A TENS 
unit was noted to be providing only limited relief. 

At the time of an October 1, 2001 visit, the veteran was 
noted to have had back spasms for one month.  The lower 
parspinals were noted to be obviously knotted.  Flexion was 
to 40 degrees with pain.  At the time of an October 29, 2001, 
visit, the veteran was found to have left sacral torsion and 
left sacroiliac immobility and inflare.  During an October 
30, 2001 visit, the veteran had evidence of left-sided 
sacroiliac dysfunction manifested by suprailiac muscle 
shortening and pain over the joint.  Standing hip and trunk 
flexion were abnormal on the left.

In August 2003, the Board remanded this matter for further 
development, to include an additional VA examination.  

The veteran was afforded the requested examination in May 
2005.  At the time of the examination, the veteran complained 
of episodes of back pain. He stated that at times, his back 
would pop out and he would have to see a physical therapist 
or chiropractor to treat his back.  The veteran indicated 
that most of the time he could do it himself.  He wore a back 
brace on occasion.  The veteran had no limitations when 
walking.  He reported that his lifting, pulling, and pushing 
abilities were limited.  He stated that standing for even a 
short period of time caused back pain.  Kneeling, squatting, 
and stooping were generally unaffected if he did them 
carefully.  Sitting and traveling in a car caused back pain.  
The veteran indicated that his sleep was frequently 
interrupted by back pain.  He managed stairs without 
difficulty but bending at the waist caused back pain.  

The veteran noted having flare-ups of his back pain on a 
weekly basis and stated that when he had these minor flare-
ups he was able to pop his back back into place.  He had one 
severe episode of disabling back pain in March, which lasted 
two days.  During flare-ups his functional limitations were 
more severe.  The veteran denied numbness of the lower 
extremities.  

Physical examination revealed that the veteran ambulated 
without a limp.  He disrobed easily, got off and on the 
examining table easily, and turned side to side easily.  
Structural examination of the lumbar spine revealed a very 
mild scoliosis.  There was tenderness to palpation of the 
lower lumbar paravertebral musculature, bilaterally.  Range 
of motion of the thoracolumbar spine was as follows:  
Thoracolumbar flexion was to 30 degrees, extension was to 10 
degrees, side bending was to 30 degrees, and rotation was to 
40 degrees.  The veteran did not complain of back pain on 
range of motion through these degrees but he did complain of 
pain in his back at the extreme of flexion.  Straight leg 
raising could be carried to 60 degrees bilaterally, with 
posterior thigh pain being elicited.  There was no sensory or 
motor deficit of either lower extremity.  Deep tendon 
reflexes of the lower extremities were present and 
symmetrical bilaterally at +1.  The veteran tandem toe and 
heel walked without difficulty.  

After repetitive flexion and extension activity, testing for 
pain, weakness, and fatigability showed no change of range of 
motion or pain pattern that had been described prior to 
activity.  X-rays of the lumbar spine showed minimal anterior 
spurring of the lower lumbar segments and the disc spaces 
were well preserved.  

The criteria for an evaluation in excess of 20 percent for 
mechanical low back strain were not met prior to June 22, 
2001.  The veteran had a nearly normal range of back flexion, 
and normal ranges of extension and lateral bending.  No 
additional limitation was reported as the result of 
functional factors.  There was thus no evidence of limitation 
of motion approximating the severe level.  Accordingly an 
increase rating was not warranted under the provisions of 
Diagnostic Code 5292.

X-rays, including one in September 1997, showed normal 
vertebral alignment and curvature.  There was thus no 
evidence of listing of the entire spine.  As just noted, the 
veteran did not have marked limitation of forward bending or 
loss of lateral bending.  He did have evidence of arthritic 
changes of disc space narrowing, but did not have any 
reported abnormality on forced bending.  He therefore did not 
meet the criteria for a 40 percent rating under Diagnostic 
Code 5295.

As to DC 5293, there was no evidence of any neurologic 
impairment and straight leg raising was negative.  The 
evidence accordingly did not support a finding of severe 
intervertebral disc disease prior to June 22, 2001.

A 40 percent disability evaluation is warranted from June 22, 
2001.  At the time of a June 22, 2001, visit, the veteran had 
spasms in his low back, tenderness over the left sacroiliac 
joint and ligamentous structures, and abnormal hip and trunk 
flexion.  Moreover, at the time of a July 2001 visit, the 
veteran had poor ability to move up to a standing position as 
a result of significant muscular imbalances and weak deep 
pelvic muscles.   The Board further observes that the veteran 
had significant thoracolumbar paraspinal muscle spasms and 
active trigger points.  Furthermore, at the time of October 
2001 visits, flexion was limited to 40 degrees and the 
veteran had evidence of left-sided sacroiliac dysfunction 
manifested by suprailiac muscle shortening and pain over the 
joint, with abnormal standing hip and trunk flexion.  These 
findings suggest that there was further limitation due to 
functional factors and support a conclusion that the veteran 
had severe limitation of motion.  There criteria for a 40 
percent rating under Diagnostic Code 5292 were therefore 
approximated.  

An evaluation in excess of 40 percent under the old rating 
criteria have not been met as the veteran was not shown to 
have unfavorable ankylosis of the lumbar spine or pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  Again, no specific neurologic findings 
have been reported. 

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there have been 
no reports or findings of an incapacitating episode, as 
defined in the regulation, which is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Moreover, the ranges of motion reported for the veteran's 
lumbar spine would warrant findings of no more than severe 
limitation of motion under Diagnostic Code 5292, even when 
taking into account the DeLuca factors, and would not result 
in an evaluation in excess of 40 percent as there were no 
neurological findings involving each lower extremity, with no 
indication of trophic changes or atrophy. 

As to the criteria in effect subsequent to September 23, 
2003, in addition to the veteran not having met the criteria 
for incapacitating episodes totaling six weeks or more in the 
past twelve months, there has been no demonstration of 
unfavorable ankylosis of the thoracolumbar spine or 
additional disability due to neurologic impairment.  Thus, 
the criteria for a higher evaluation have not been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.  When the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis  the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected mechanical low back strain has resulted in 
frequent periods of hospitalization.  Moreover, there is no 
evidence that the veteran's mechanical low back strain 
markedly interferes with his employment.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




							(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 20 percent for mechanical low back 
strain prior to June 20, 2001, is denied.

A 40 percent evaluation for mechanical low back strain is 
granted from June 22, 2001.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


